UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x

HASSAN CHUNN; NEHEMIAH McBRIDE;
AYMAN RABADI by his Next Friend Migdaliz                     Civil Action No.
Quinones; and JUSTIN RODRIGUEZ by his                        20-CV-1590 (Kovner, J.) (Mann, M.J.)
Next Friend Jacklyn Romanoff, individually and
on behalf of all others similarly situated,

                                   Petitioners,

                 -against-

WARDEN DEREK EDGE,

                                   Respondent.

---------------------------------------------------------x

         STIPULATION AND ORDER FOR THE PROTECTION OF SICK-CALL
                              DOCUMENTS

        WHEREAS, Petitioners Hassan Chunn, Nehemiah McBride, Ayman Rabadi, and Justin

Rodriguez (collectively, “Petitioners”), brought the above-captioned habeas action pursuant to 28

U.S.C. § 2241 against Respondent Warden Derek Edge (“Respondent”);

        WHEREAS, the Court has ordered that Respondent produce to Petitioners “all sick-call

requests for medical care submitted electronically by persons incarcerated at the MDC from

March 13, 2020 to April 13, 2020, in redacted form that omits names and DIN numbers,” or,

alternatively, provide information as to why producing such documents is unduly burdensome,

Dkt. 43 at 5 (hereinafter “Sick-Call Documents”);

        WHEREAS, Respondent contends that the Sick-Call Documents concern privileged,

sensitive or confidential matters and are protected from disclosure by law;

        WHEREAS, in order to permit the Petitioners to discover the Sick-Call Documents, the

Court hereby enters this Stipulation and Order for the Protection of Sick-Call Documents
(“Protective Order”) pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and 5 U.S.C.

§ 552a(b)(11), for the purposes of addressing Respondent’s concerns about the Sick-Call

Documents.

       NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

the parties, through their counsel, as follows:

       1.      In response to Petitioners’ discovery request and the Court’s April 14, 2020 Order

relating to “sick call requests for medical care made by people incarcerated at [the] MDC,”

Respondent may designate the Sick-Call Documents as “Confidential Material.” The United

States and its agencies and employees are authorized pursuant to 5 U.S.C. § 552a(b)(1l) to

produce such records pursuant to the terms contained herein.

       2.      Statistics, numerical summaries, compilations of data, and other summary data

gathered from the Sick-Call Documents is excluded from the restrictions of this Protective Order.

       3.      The Sick-Call Documents shall be used solely for the purposes of this litigation,

and shall not be used for any other purpose or suit, nor published to the general public in any

form, or used for any business or commercial purpose.

       4.      Petitioners shall not make copies of the Sick-Call Documents except to the extent

necessary for the litigation of this action and the parties’ preparation of this action for the

preliminary injunction hearing or trial.

       5.      The Sick-Call Documents shall be handled as follows:

               (a)     The Sick-Call Documents shall not be disclosed to the public by the

                       parties or their respective counsel, nor disclosed to any other person or

                       entity without further order of the Court or stipulation by the parties.

               (b)     The Sick-Call Documents may be disclosed by the parties or their



                                                  2
            respective counsel only to the following persons: (1) the parties to the

            action whose counsel have executed this Protective Order on their behalf,

            including any officers, managers or directors of such parties, or any

            current or former employees of such parties who are authorized to act on

            the parties’ behalf, or who may be reasonably necessary to aid counsel in

            the prosecution or defense of this action; (2) counsel of record for the

            parties and such counsel’s regular and temporary employees, including,

            but not limited to, legal assistants, paralegals and clerical or other support

            staff; (3) outside vendors who perform scanning, photocopying, computer

            classification, or similar clerical functions, but only for the time period

            necessary to perform those services; (4) the Court and its personnel in

            accordance with paragraph 7 of this Protective Order; (5) court reporters

            who record depositions or other testimony in this case; (6) witnesses

            qualified as experts and identified as such in good faith, including, but not

            limited to, translators and interpreters; (7) witnesses at any deposition in

            this action, subject to the provisions of paragraph 6 of this Protective

            Order; (8) consultants not in the regular employ of the parties that are

            needed to assist counsel of record in the litigation or trial of this action; (9)

            witnesses expected to testify at the preliminary injunction hearing or trial;

            and (10) any other person to whom the party who originally designated the

            material as confidential agrees in writing after being given five (5)

            business days written notice.

6.   All individuals to whom the Sick-Call Documents are disclosed shall be informed



                                       3
of and shall agree with the terms of this Protective Order; shall not disclose or use the Sick-Call

Documents except in compliance with this Protective Order; and, acknowledge their agreement

to comply with this Protective Order by signing a copy of the acknowledgment form, which is

attached as Exhibit A. A copy of each such acknowledgment form must be provided promptly

after its execution to counsel of record for both parties.

          7.        With respect to the Sick-Call Documents designated as “Confidential Material” in

accordance with the terms of this Protective Order and any pleadings, motions or other papers to

be filed with the Court disclosing the Sick-Call Documents protected from disclosure, the parties

shall, before filing such information or documents with the Court, inform the Court of its

intention to file such Sick-Call Documents and request the Court’s ruling as to whether the

information and/or documents should be filed “under seal.” If the party’s request is granted, the

information or documents to be filed “under seal” shall be filed electronically using a filing

option that allows the document to be filed under seal and not made accessible to the general

public.        In addition, the parties shall publicly file redacted versions of the information or

documents filed “under seal” if feasible, given the information that needs to be redacted.

          8.        Nothing in this Protective Order shall preclude any disclosure of the Sick-Call

Documents that are subject to this Protective Order to any district judge, magistrate judge, or

employee of the Court for purposes of this case.

          9.        The Sick-Call Documents supplied by Respondent, and all copies thereof, shall be

returned to counsel for the Respondent within ninety (90) days of the conclusion of this litigation

through settlement and completion of all settlement terms, or if applicable, after all trial and/or

appellate proceedings have been completed. In the alternative, counsel for the Petitioners may

certify in a signed writing addressed to counsel for the Respondent that all “Confidential



                                                    4
Material” has been destroyed.

        10.     Inadvertent production of the Sick-Call Document shall not in itself be deemed a

waiver of any claim or confidentiality as to those documents or information. If the Respondent

fail to mark an item as the “Sick-Call Document” or “Confidential” at the time of production, the

Respondent may correct this failure in writing accompanied by substitute copies of each item,

container or folder, appropriately marked confidential. In the event of inadvertent production or

disclosure, the producing entity may provide written notice to the parties identifying the material

inadvertently disclosed. Within five (5) business days of receipt of such notice, any individual or

entity that received such allegedly privileged or protected material shall return to the producing

entity all such material, and copies thereof, in his, her or its possession.

        11.     This Protective Order does not constitute a ruling on the question of whether the

Sick-Call Documents are properly discoverable and does not constitute a ruling on any potential

objection to discoverability, relevance, or admissibility of a document or information. Nor does

this Protective Order constitute a ruling on the question of whether the Respondent or the United

States may withhold any particular document or category of information on the basis of privilege

or whether the Sick-Call Documents contain privileged, sensitive, or confidential information.

        12.     This Protective Order does not constitute a waiver of any privilege or defense that

the Respondent or United States have regarding the production of the requested information or a

waiver of Petitioners’ objections to the designation of the requested information as privileged,

sensitive, or confidential. Thus, this Protective Order cannot be used as evidence of a waiver of

any production objection, including, but not limited to, relevance, undue burden, over breadth,

ambiguity, or that the information sought will not lead to the discovery of admissible evidence,

or any waiver of a challenge to such objections..



                                                   5
       13.     This Protective Order is without prejudice to the rights of the Respondent to make

any objection to discovery permitted by the Federal Rules of Civil Procedure, or any statute or

other authority. This Protective Order shall not prejudice in any way the right of the parties or of

Respondent to apply to the Court for a further protective order relating to the Sick-Call

Documents or of Petitioners to apply to the Court for any change or amendment to this Protective

Order after reviewing the Sick-Call Documents.

       14.     Nothing in this Protective Order shall prohibit or limit the United States or any of

its agencies or employees from using or disclosing the Sick-Call Documents as the United States,

its agencies, and its employees, would otherwise be authorized to do absent entry of the

Protective Order.

       15.     It is contemplated that this Stipulation and Order may be executed in any number

of counterparts, each of which shall be deemed an original, and all of which together shall

constitute one and the same instrument.




                                                 6
Dated: New York, New York
       April 15, 2020
                                  EMERY CELLI BRINCKERHOFF
                                  & ABADY LLP

                            By:   /s/ Katherine R. Rosenfeld
                                  Katherine R. Rosenfeld
                                  O. Andrew F. Wilson
                                  Samuel Shapiro
                                  Scout Katovich
                                  600 Fifth Avenue, 10th Floor
                                  New York, NY 10020
                                  (212) 763-5000

                                  CARDOZO CIVIL RIGHTS CLINIC
                                  Betsy Ginsberg
                                  Cardozo Civil Rights Clinic
                                  Benjamin N. Cardozo School of Law
                                  55 Fifth Avenue, 11th Floor
                                  New York, NY 1003
                                  (212) 790-0871

                                  Alexander A. Reinert
                                  55 Fifth Avenue, Room 1005
                                  New York, NY 1003
                                  (212) 790-0403
                                  Attorneys for Petitioners and Putative Class




                                     7
Dated: Brooklyn, New York
       April 15, 2020
                                        RICHARD P. DONOGHUE
                                        United States Attorney
                                        Counsel for Respondent
                                        Eastern District of New York
                                        271-A Cadman Plaza East, 7th Fl.
                                        Brooklyn, New York 11201

                                  By:   /s/ James R. Cho
                                        James R. Cho
                                        Seth D. Eichenholtz
                                        Joseph A. Marutollo
                                        Paulina Stamatelos
                                        Assistant U.S. Attorneys
                                        (718) 254-6519/7036/6288/6198
                                        james.cho@usdoj.gov
                                        seth.eichenholtz@usdoj.gov
                                        joseph.marutollo@usdoj.gov
                                        pauline.stamatelos@usdoj.gov

SO ORDERED:

This ____day of _________, 2020


____________________________
HONORABLE RACHEL P. KOVNER
United States District Judge
Eastern District of New York




                                          8
                 EXHIBIT A

STIPULATION AND ORDER FOR THE PROTECTION OF
SICK-CALL DOCUMENTS ACKNOWLEDGMENT FORM
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x

HASSAN CHUNN; NEHEMIAH McBRIDE;
AYMAN RABADI by his Next Friend Migdaliz                       Civil Action No.
Quinones; and JUSTIN RODRIGUEZ by his                          20-CV-1590 (Kovner, J.) (Mann, M.J.)
Next Friend Jacklyn Romanoff, individually and
on behalf of all others similarly situated,

                                   Petitioners,

                 -against-

WARDEN DEREK EDGE,

                                   Respondent.

---------------------------------------------------------x

   ACKNOWLEDGMENT FORM FOR STIPULATION AND PROTECTIVE ORDER

        I, _____________________________, being duly sworn, state that:

        1.       My address is _______________________________________________.

      2.     My present employer is _______________________________ and the address of
my present employment is ________________________________________.

        3.       My present occupation or job description is ________________________.

        4.     I have read and understand the provisions of the Stipulation and Order for the
Protection of Sick-Call Documents in this case and I will comply with all of its provisions.

        5.     I will hold in confidence, and not disclose to anyone not qualified under the
Stipulation and Order for the Protection of Sick-Call Documents, any confidential material or
any words, summaries, abstracts, or indices of documents or information designated as
“Confidential Material” that has been disclosed to me.

        6.       I will limit my use of “Confidential Material” solely to the purpose of this lawsuit.

        I certify under penalty of perjury that the foregoing is true and correct.


       Dated: _____________________                          Signed: _________________________
